Fourth Court of Appeals
                                           San Antonio, Texas
                                                    July 11, 2018

                                               No. 04-18-00446-CV

      IN RE PHOENIX SERVICES, LLC; Pruitt’s Fract Tanks, LLC; and Jose Jaime Jacquez

                                        Original Mandamus Proceeding1

                                                        ORDER

Sitting:           Karen Angelini, Justice
                   Rebeca C. Martinez, Justice2
                   Irene Rios, Justice

        On July 3, 2018, relators filed a petition for writ of mandamus and a motion for
temporary relief. This court believes a serious question concerning the mandamus relief sought
requires further consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in
interest may file a response to the petition for writ of mandamus in this court no later than July
27, 2018. Any such response must conform to Texas Rule of Appellate Procedure 52.4.

         Relators’ request for temporary relief is GRANTED. The trial court’s August 20, 2018
trial date is STAYED pending final resolution of the petition for writ of mandamus.

           It is so ORDERED on July 11, 2018.

                                                                    PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle,
                        Clerk of the Court




1
  This proceeding arises out of Cause No. 17-01-33870-MCV, styled Fernando Martinez and Jose Javier Cisneros
v. Phoenix Services, LLC,, et al., pending in the 293rd Judicial District Court, Maverick County, Texas, the
Honorable Gloria Saldana presiding.
2
    Justice Martinez would vote to deny the petition.